Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the preliminary amendment received 02/10/2020.

Claims 1, 4, 5 – 10, 12, 14 – 16, and 23 are amended. 
Claims 17 – 22 are cancelled. 

Claims 1 – 16 and 23 are presented for examination. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 365(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/07/2020, 09/25/2020, 11/05/2020, 12/10/2020, and 02/08/2021 were received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1 – 16 and 23 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The present invention includes a method and an apparatus.

The claimed invention, regarding claim 1 as representative, recites features such as: receiving, from a base station, redundancy version information for a data unit; and using, based on the received redundancy version information, at least one redundancy version from a set of redundancy versions for transmission of the data unit to the base station.

The prior art of record (3GPP TSG RAN WG1 NR Ad-Hoc #2, R1-1711536, 2017, Spencer et al., U.S. Publication 2009/0037797, and Zheng, U.S. Publication 2009/0100309, as examples of such prior art) do not teach the same. 

Hence, the prior art fails to anticipate or render obvious the claimed method and apparatus.

Claims 1 – 16 and 23 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232.  The examiner can normally be reached on Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Daniel F. McMahon/Primary Examiner, Art Unit 2111